          Case 1:17-cv-00609-RJL Document 39 Filed 11/20/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


____________________________________
                                              )
 W.A. MONCRIEF, JR.,                          )
                                              )
        Plaintiff,                            )
                                              )
                v.                            ) Case No. 1:17-cv-609-RJL
                                              ) The Honorable Richard J. Leon
 UNITED STATES DEPARTMENT OF                  )
 THE INTERIOR et al.,                         )
                                              )
        Federal Defendants,                   )
                                              )
                and                           )
                                              )
 PIKUNI TRADITIONALIST                        )
 ASSOCIATION et al.,                          )
                                              )
        Intervenor-Defendants.                )
                                              )


                                    NOTICE OF APPEAL

       Please take notice that the Department of the Interior and the officials of the United

States Bureau of Land Management named as defendants in this case, hereby appeal to the

United States Court of Appeals for the District of Columbia Circuit from the District Court’s

September 24, 2018 Memorandum Opinion, ECF No. 37, and its Order of the same date granting

Plaintiff’s motion for summary judgment, denying all Defendants’ cross-motions for summary

judgment, and ordering further relief. ECF No. 38.

       Respectfully submitted this 20th day of November, 2018.

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     United States Department of Justice
                                                     Environment and Natural Resources Div.

                                                1
         Case 1:17-cv-00609-RJL Document 39 Filed 11/20/18 Page 2 of 2




                                                    /s/ John S. Most
                                                   JOHN S. MOST, Trial Attorney
                                                   Natural Resources Section
                                                   P.O. Box 7611
                                                   Washington, D.C. 20044
                                                   202-616-3353 || 202-305-0506 (fax)
                                                   John.Most@usdoj.gov

                                                   Counsel for Federal Defendants


                               CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2018, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                        /s/ John S. Most
                                         JOHN S. MOST




                                               2
